COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


PINES RESIDENTIAL TREATMENT CENTER AND
 TRAVELERS INDEMNITY COMPANY OF AMERICA
                                                                MEMORANDUM OPINION *
v.     Record No. 0561-11-1                                         PER CURIAM
                                                                    JULY 19, 2011
KAREN J. FRITH


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Francis G. Marrin; Law Offices of Roger S. Mackey, on brief), for
                 appellants.

                 No brief for appellee.


       Pines Residential Treatment Center and its insurer, Travelers Indemnity Company of

America (collectively “employer”) appeal a decision of the Workers’ Compensation

Commission. Employer asserts the commission erred in (1) finding Frith’s injuries from the

original work-related accident had not fully resolved; (2) finding Frith’s ongoing medical

treatment was related to the original accident; (3) not addressing Frith’s failure to prove the

medical treatment she sought from Dr. Cynthia Su was causally related to her work accident;

(4) failing to conclude Frith suffered new injuries to her neck and shoulders in an unrelated

motor vehicle accident; and (5) giving more weight to Dr. Su’s medical opinion than the medical

opinions of Dr. Maria C. Salumbides, Dr. Scott Horn, Dr. Mark Ross, and Dr. Richard L.

Wilson, Jr. We have reviewed the record and the commission’s opinion and find that this appeal

is without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Frith v. Pines Residential Treatment Center, VWC File No. 226-60-80

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
(Feb. 17, 2011). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                          -2-